       Case 5:20-cv-09314-BLF Document 15 Filed 03/02/21 Page 1 of 2



 1   BETSY C. MANIFOLD (SBN 182450)
     RACHELE R. BYRD (SBN 190634)
 2   MARISA C. LIVESAY (SBN 223247)
     BRITTANY N. DEJONG (SBN 258766)
 3   WOLF HALDENSTEIN ADLER
       FREEMAN & HERZ LLP
 4   750 B Street, Suite 1820
     San Diego, CA 92101
 5   Telephone: (619) 239-4599
     Facsimile: (619) 234-4599
 6   manifold@whafh.com
     byrd@whafh.com
 7   livesay@whafh.com
     dejong@whafh.com
 8
     Attorneys for Plaintiff
 9

10                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
11

12
     SHIVA STEIN,                               )   Case No. 3:20-cv-09314-BLF
13                                              )
                     Plaintiff,                 )   NOTICE OF VOLUNTARY DISMISSAL
14                                              )
      v.                                        )
15                                              )
     TELENAV, INC., DOUGLAS MILLER, H.P.        )
16   JIN, SAMUEL CHEN, WES CUMMINS, and         )
     RANDY L. ORTIZ,                            )
17                                              )
                               Defendants.      )   JUDGE:    Hon. Beth Labson Freeman
18                                              )   CTRM:     3 – 5th Floor
                                                )
19                                              )
                                                )
20                                              )
                                                )
21                                              )
                                                )
22

23

24

25

26

27

28

                                                          NOTICE OF VOLUNTARY DISMISSAL
                                                                   Case No. 3:20-cv-09314-BLF
        Case 5:20-cv-09314-BLF Document 15 Filed 03/02/21 Page 2 of 2




 1             PLEASE TAKE NOTICE that, pursuant to Federal Rules of Civil Procedure, rule
 2   41(a)(1)(A)(i), plaintiff Shiva Stein (“Plaintiff”) hereby voluntarily dismisses the above-captioned
 3   action (the “Action”) with prejudice. Defendants have filed neither an answer nor a motion for
 4   summary judgment. Plaintiff’s dismissal of the Action is therefore effective upon the filing of this
 5   notice.
 6
 7    DATED: March 2, 2021                                WOLF HALDENSTEIN ADLER
                                                           FREEMAN & HERZ LLP
 8
 9                                                        By:   /s/ Rachele R. Byrd
                                                                 RACHELE R. BYRD
10
                                                          BETSY C. MANIFOLD
11                                                        RACHELE R. BYRD
                                                          MARISA C. LIVESAY
12                                                        BRITTANY N. DEJONG
                                                          750 B Street, Suite 1820
13                                                        San Diego, CA 92101
                                                          Telephone: (619) 239-4599
14                                                        Facsimile: (619) 234-4599
                                                          manifold@whafh.com
15                                                        byrd@whafh.com
                                                          livesay@whafh.com
16                                                        dejong@whafh.com
17
                                                          Counsel for Plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                                    -1-
                                                                    NOTICE OF VOLUNTARY DISMISSAL
                                                                             Case No. 3:20-cv-09314-BLF
